ALLOWANCE
Claims 21-40 are allowed.

Priority
This application has claimed the benefit as a CON of Application Number 16/066,057 (U.S. Pat. No. 10,970,473) filed on 06/25/2018, which claims benefit to PCT Application Number PCT/CN2015/099512 filed 12/29/2015.

Terminal Disclaimer
The terminal disclaimer filed on 04/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,970,473 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendments
Applicant’s amendments filed on 04/29/2022 have been fully considered by the examiner. Examiner withdraws the Nonstatutory Double Patenting rejection to all claims.

Response to Arguments
Argument 1, Applicant argues that the claims are now in condition for allowance with the filing of the terminal disclaimer on 04/29/2022.
Responding to Argument 1, applicant's argument has been fully considered and is persuasive placing independent claim 21 and its dependent claims 22-29, independent claim 30 and its dependent claims 31-36, and independent claim 37 and its dependent claims 38-40, in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, specifically Sorenson (US 2009/0292987 A1) and Chartier et al. (US 2007/0061710 A1), does not expressly teach or render obvious the invention as recited in independent claims 21, 30, and 37.
The prior art of record teaches a device comprising: 
a display [Sorenson: Para. 20, display];
a processing unit in communication with the display [Sorenson: Para. 19, at least one processor]; 
a memory in communication with the processing unit and storing instructions for execution by the processing unit, the instructions, when executed by the processing unit [Sorenson: Para. 19, memory connected to the processor to execute instructions], causing the device to: 
receive a first edit performed, by a user, on a first object in a document displayed in a first portion of a user interface provided in the display [Sorenson: Fig. 3, (320), Para. 47, first editing operation (i.e. cut, copy, paste, etc.)];
generate an editing suggestion based on the first edit [Sorenson: Fig. 3, (335), Para. 47, generate multiple formatting schemes for new insertion point]; and 
displaying a preview [Sorenson: Fig. 3, (340), Para. 48, present multiple schemes to user for selection; Chartier: Fig. 3, (330), Para. 38, cause the document to be highlighted to show which portions to be affected by the selected rule (i.e. preview)]. 

However, the prior art of record does not teach generate an editing suggestion based on the first edit, the editing suggestion describing a candidate edit to be performed on a second object; and display a preview of the editing suggestion, as if performed on the second object, in a second portion of the user interface. 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of generate an editing suggestion based on the first edit, the editing suggestion describing a candidate edit to be performed on a second object; and display a preview of the editing suggestion, as if performed on the second object, in a second portion of the user interface, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179